ORDER
The Kentucky Bar Association, as a result of charges instituted against respondent, L.M. Tipton Reed, Jr., has recommended that he be disbarred.
The respondent, L.M. Tipton Reed, Jr., was found guilty of violating Disciplinary Rule 6-101(A)(3) when he failed and neglected to take any action to vacate an Order of Graves Circuit Court of July 19, 1989, which changed custody of the daughter of respondent’s client after representing to the client that he would do so. Additionally, the Board found respondent, L.M. Tipton Reed, Jr., guilty of violating disciplinary Rule 1-102(A)(4) by falsely assuring his client that he would seek to have the foregoing Order of July 19, 1989, vacated and then failed to do so.
Prior disciplinary action reflects that respondent had previously been suspended from the practice of law:
One year — 11/3/81;
Two years — 4/20/82;
Six months — 9/12/84; and
Four years — 11/29/90.
The respondent did not file a notice stating reasons for review by this Court. The decision of the Board of Governors is hereby adopted. SCR 3.370(8). L.M. Tipton Reed, Jr. is disbarred from the practice of law in the Commonwealth of Kentucky.
It is further ordered:
1) Respondent’s disbarment shall be effective with the entry of this Order.
2) Any application for reinstatement filed by respondent shall be governed by SCR 3.520, Reinstatement in Case of Disbarment, or any subsequent amendment to SCR 3.520.
3) Respondent shall pay all costs of these proceedings, including those certified under Rule 3.370. SCR 3.450(1).
4) Respondent shall comply with SCR 3.390 regarding notice to his clients of his disbarment from the practice of law. Such notification shall be by letter duly placed in the United States mail within ten (10) days of the date of this Order. Respondent shall simultaneously provide copies of all letters of notice to the Director of the Kentucky Bar Association.
This Order shall be deemed a matter of public record.
*928August 29, 1991.
/s/Robert F. Stephens Chief Justice